Judgments, Supreme Court, New York County (Martin Rettinger, J., at hearing; George Daniels, J., at pleas and sentences), rendered September 16, 1997, convicting defendant of robbery in the second degree, criminal possession of a weapon in the third degree and attempted assault in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 10 years, 2 to 4 years, and IV2 to 3 years, respectively, unanimously affirmed.
Defendant’s motion to suppress statements was properly denied. The record supports the hearing court’s finding that defendant’s initial refusal to speak to a particular detective was due to personal animosity and was not an unequivocal invocation of the right to remain silent (see, People v Coppin, 202 AD2d 279, lv denied 83 NY2d 966). Thus, defendant’s partially exculpatory statement to a second police officer was properly found to be admissible as the product of a valid waiver of his Miranda rights.
We perceive no abuse of sentencing discretion. Concur— Ellerin, P. J., Tom, Mazzarelli, Wallach and Lerner, JJ.